Citation Nr: 1743320	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  06-10 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to additional compensation for diabetes mellitus with bilateral upper extremity peripheral neuropathy, currently rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  Entitlement to a rating greater than 10 percent for right lower extremity peripheral neuropathy from to January 24, 2005 to March 27, 2007, and greater than 20 percent from March 28, 2007.  

4.  Entitlement to a rating greater than 10 percent for left lower extremity peripheral neuropathy from January 24, 2005 to March 27, 2007, and greater than 20 percent from March 28, 2007.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to May 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from May 1994 (bilateral hearing loss) and December 2005 (diabetes mellitus and peripheral neuropathy of the lower extremities) Department of Veterans Affairs (VA) Regional Office (RO) rating decisions.  In September 2007, the RO granted service connection for bilateral upper extremity peripheral neuropathy and rated it as noncompensable effective from September 8, 2006.  It was rated with diabetes mellitus pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).  In July 2012, the RO increased ratings for right and left lower extremity peripheral neuropathy to 20 percent from March 28, 2007.  

The case was most recently remanded in February 2017, for additional development.  The Board noted at that time that the Veteran failed to appear for a hearing in December 2016.   


FINDINGS OF FACT

1.  The Veteran's current bilateral sensorineural hearing loss disability was not manifest in service or to a degree of 10 percent within 1 year of separation and is unrelated to service.  

2.  The Veteran's diabetes mellitus does not require regulation of activities.  

3.  From January 24, 2005 to March 27, 2007, the Veteran's right lower extremity peripheral neuropathy did not produce or nearly approximate moderate incomplete paralysis of his right sciatic nerve; and from March 28, 2007, it did not produce moderately severe incomplete paralysis of his right sciatic nerve. 

4.  From January 24, 2005 to March 27, 2007, the Veteran's left lower extremity peripheral neuropathy did not produce or nearly approximate moderate incomplete paralysis of his left sciatic nerve; and from March 28, 2007, it did not produce moderately severe incomplete paralysis of his left sciatic nerve. 

5.  The Veteran does not have at least mild incomplete paralysis of all right or left upper extremity radicular groups as a result of diabetic peripheral neuropathy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss disability are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for additional compensation beyond 20 percent for diabetes mellitus with bilateral upper extremity peripheral neuropathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  The criteria for a rating greater than 10 percent for right or left lower extremity peripheral neuropathy from January 24, 2005 to March 27, 2007, or for a rating greater than 20 percent for right or left lower extremity peripheral neuropathy from March 28, 2007, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims being decided herein, VA has met all statutory and regulatory notice and duty to assist provisions, and it has not been contended otherwise.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Hearing loss

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. §§ 3.303(b), 3.307; see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Organic disease of the nervous system is listed as a chronic disease.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

For VA compensation and pension purposes, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Service treatment records are silent for reference to ear problems, including hearing loss.  On service discharge examination in May 1971, the Veteran's ears were normal and his hearing was 15/15 per whispered voice testing.  

The Veteran appears to have first reported decreased hearing at the time of a VA examination in September 1993.  

In January 1994, the Veteran requested service connection for hearing loss.  

On VA examination in March 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
25
70
LEFT
10
15
5
20
65

Compensation and Pension referred the Veteran to ear, nose, and throat in March 1994, with a history of progressive bilateral hearing loss since the 1970s while in Vietnam, noting that the Veteran had sensorineural hearing loss.  

In September 1994, the Veteran testified that he felt that he developed hearing loss as a result of in-service noise exposure.  In service, he had been exposed to guns no more than 25 feet away, with no ear plugs.  Post-service, he worked in a manufacturing shop for a number of years.  It was a paint shop and there was a lot of hammering and banging and clanging and grinding of stuff.  Periodically, they would bring in an audio tester to test their ears, and they did not use hearing protection there.  

In March 1997, the Veteran advised that he had hearing loss from being in artillery without the benefit of ear protection.  

On VA examination in December 2012, the Veteran reported that he had military noise exposure from trucks, gunfire, 8" Howitzers, and heavy equipment.  He indicated that hearing protection had not been worn.  He stated that he had been around noise pretty much all of his life.  He grew up on a farm and also worked as a truck driver and as a machinist.  He stated that hearing protection was not worn occupationally.  The examiner could not provide a nexus opinion because the claims folder was not available for review.  

In April 2015, a VA examiner reported that an opinion regarding the cause of the Veteran's hearing loss could not be made without resorting to speculation, since an audiogram was not completed at separation.  The Veteran reported a long history of noise exposure after service.  The examiner stated that it was possible that his hearing loss occurred subsequent to service separation.  

In February 2017, the Board remanded for another VA examination, for an opinion as to whether the Veteran's bilateral hearing loss disability is related to or was incurred in his service.  The Board noted that the December 2012 VA examination with its April 2015 addendum opinion noted the Veteran's long history of noise exposure after service and the examiner opined that it was possible hearing loss occurred subsequent to service.  The Board found that that opinion created an inference that it was equally possible that the Veteran's hearing loss is due to in-service noise exposure.  

On VA examination in March 2017, the examiner reviewed the Veteran's claims folder and examined the Veteran.  Testing showed bilateral sensorineural hearing loss disability.  The examiner found that the Veteran's right and left ear hearing loss disability was not caused by or a result of an event in service.  The examiner's rationale was that there was not a service discharge examination, but the Veteran did report "NO" to problems with his ears at the time of the separation medical examination.  He had 20 months of active duty between September 1969 and May 1971.  There was never a report of hearing loss in the service treatment records, and there is no evidence that there was hearing loss during the 20 months of active duty.  The Veteran, moreover, reported almost 20 years of post-service occupational noise exposure in a machine shop and as a truck driver.  The Institute of Medicine in 2006 found that based on anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  The examiner opined that it was less likely than not that the hearing loss present today is the result of service noise exposure.  

Based on the evidence, the Board concludes that service connection is not warranted for the Veteran's current bilateral hearing loss disability.  The preponderance of the indicates that it was not manifest in service or to a degree of 10 percent within 1 year of separation and that it is unrelated to service.  Further, the evidence is against a finding of continuity of symptomatology since service.  While the Veteran reports progressive hearing loss since the 1970s, which could suggest symptoms in service and/or immediately following service, the preponderance of the evidence is against the claim on a presumptive basis or on the basis of continuity of symptomatology.  This is so because no hearing loss is shown in service, the Veteran's hearing was 15/15 for whispered voice testing on service discharge examination in May 1971, and he specifically denied having problems with his ears at that time.  Further, he first reported hearing loss in or about September 1993.

After this, there were reports of exposure to noise for many years post-service, in a manufacturing shop and in trucking, without the benefit of hearing protection.  The VA examiner in March 2017 reviewed the record and concluded that it was less likely than not that the Veteran's current hearing loss was due to service noise exposure.  The examiner noted that the Veteran denied having hearing problems at the time of the service discharge examination, and the Institute of Medicine found in 2006 that it is unlikely that delayed hearing loss occurs after noise exposure.  

While the Veteran may feel that his current bilateral hearing loss disability is related to service, this is a complex medical matter which is beyond his sensibilities as a layperson.  Medical expertise is required to opine as to its causation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Higher ratings

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diabetes mellitus

The Veteran filed the current claim for diabetes mellitus in February 2005.  He is separately rated for hypertension, renal dysfunction, and erectile dysfunction related to diabetes, and those ratings are not on appeal.  He appeals for a higher rating for his service-connected diabetes mellitus, which is rated as 20 percent disabling under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate compensable complications of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  His peripheral neuropathy of his upper extremities will be considered in a section further below, with his peripheral neuropathy of his lower extremities.

On March 2007 VA diabetes mellitus examination, it was reported that the Veteran had not restricted any activities specifically due to his diabetes mellitus.  

In December 2008, the Board remanded for a VA diabetes mellitus examination because May 2007 to January 2008 VA medical records, which have been reviewed (and contain a report of climbing glucose in November 2007), raised the question of the current impairment due to diabetes mellitus.  

On VA examination in February 2009, it was reported that the Veteran was on medication for diabetes mellitus, and followed a diet and exercised.  

On VA examination in June 2009, the Veteran reported that diabetes does not interfere with his activities, that he had had no loss of strength, that he had not seen his primary care physician in the past year for ketoacidosis or hypoglycemia, and had never been hospitalized for either.  He had no occupation, but that was not because of diabetes.   

On VA diabetes mellitus examination in December 2012, the Veteran's diabetes mellitus was reported to be treated with prescribed oral hypoglycemic agent(s) and insulin daily.  Regulation of activities as part of medical management of diabetes mellitus was not required.  His diabetes mellitus and any complications did not affect his ability to work.  The examiner reported that the only complication of the Veteran's diabetes mellitus was his diabetic peripheral neuropathy.  

In February 2017, the Board remanded for a VA examination because the Veteran contended that his diabetes mellitus had increased in severity.  

On VA diabetes mellitus examination in March 2017, the examiner indicated that the Veteran's diabetes mellitus was managed by restricted diet, hypoglycemic agent(s), and insulin daily.  He did not require regulation of activities as part of medical management of his diabetes mellitus.  His only diabetic complications were diabetic peripheral neuropathy and diabetic nephropathy or renal dysfunction.  The examiner indicated that diabetes mellitus and its complications did not affect the Veteran's ability to work.  

Other than the matters of bilateral lower extremity diabetic peripheral neuropathy (being discussed below), no other compensable complications of diabetes are shown; except for renal dysfunction with hypertension, which has been service-connected and rated by the RO and, as noted above, is not on appeal.  Erectile dysfunction has been rated noncompensable and is likewise not on appeal.  Upper extremity diabetic peripheral neuropathy, which was service-connected in September 2007 and rated (as noncompensable) with the Veteran's diabetes mellitus will be discussed in a section further below.  

Based on the evidence, the Board concludes that a rating greater than 20 percent is not warranted for the Veteran's service-connected diabetes mellitus.  The Veteran's diabetes mellitus has clearly not required regulation of activities at any time during the rating period, as reflected in part by the December 2012 and March 2017 VA examination reports indicating this, and so a rating higher than 20 percent is not warranted.  The Board notes that the Veteran's representative may have felt in October 2008 that the November 2007 notation of climbing glucose would warrant a 40 percent rating for his diabetes mellitus, and notes that in March 2006, the Veteran asserted that a higher rating is warranted for his diabetes mellitus because he has been upgraded from taking pills to insulin.  However, regulation of activities is required for a 40 percent rating and is not shown.  

Peripheral neuropathy

The Veteran appeals for additional compensation for his service-connected right and left lower extremity peripheral neuropathies, which are each evaluated as 10 percent under 38 C.F.R. § 4.124a, Diagnostic Code 8520 from January 2005 to March 28, 2007, and as 20 percent disabling from that date; and for his right and left upper extremity peripheral neuropathies, which are rated as noncompensable with his diabetes mellitus under Diagnostic Code 7913.  

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, a rating of 10 percent is warranted for mild incomplete paralysis of the sciatic nerve of either lower extremity.  A 20 percent rating is warranted for moderate incomplete paralysis of either sciatic nerve.  A 40 percent rating is warranted for moderately severe incomplete paralysis of either sciatic nerve.  A 60 percent rating is warranted for severe incomplete paralysis of either sciatic nerve, with marked atrophy.  A maximum rating of 80 percent is warranted for complete paralysis of either sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Upper extremity diabetic peripheral neuropathy can be rated as paralysis of all radicular groups under 38 C.F.R. § 4.124a, Diagnostic Code 8613.  The minimal compensable rating under that Code is 20 percent, for mild incomplete paralysis of all radicular groups.   

The provisions of 38 C.F.R. § 4.31 (2016) indicate that in every instance where the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.

A rating note in 38 C.F.R. § 4.124a indicates that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree, and 38 C.F.R. § 4.123 (2016) indicates in pertinent part that neuritis not characterized by organic changes has a maximum rating of moderate.

On VA evaluation in July 2005, the Veteran had diminished sensation to monofilament testing in his feet.  

On October 2005 VA peripheral nerves examination, the examiner noted upper extremity symptomatology but stated that the Veteran has a confirmed diagnosis of carpal tunnel syndrome.  An August 2004 electromyogram was attached to the examination report, and it states that it was indicative of bilateral median neuropathies consistent with carpal tunnel syndrome, and a right-sided demyelinating ulnar neuropathy across the elbow suggestive of entrapment.  The Veteran reported numbness in the bottom of his feet and in his lower legs.  Examination of his lower extremities revealed loss of sensation in the plantar surface of each foot.  Ankle reflexes were absent bilaterally.  Motor examination was normal.  The examiner indicated that the Veteran was diagnosed with carpal tunnel syndrome in his upper extremities in 2000.  

In December 2006, it was reported that electrodiagnostic studies revealed severe median neuropathy at the Veteran's wrists. 

On March 28, 2007 VA examination, the Veteran reported some numbness and tingling in his legs and arms.  Numbness and tingling in his upper extremities had happened in the past 6 months.  His feet were numb and tingling.  He had no bowel or bladder dysfunction due to diabetes.  Neurologic examination revealed 5/5 strength in all extremities.  Patellar reflexes were 1+.  Ankle jerk was absent.  Proprioception was decreased in the distal lower extremities.  Vibratory sense was decreased up to the level of the knees.  Vibratory sensation was decreased in the tips of the fingers, but was intact proximally to this in the hands.  The examiner indicated that the Veteran had peripheral neuropathy of his upper extremities that was likely multifactorial, as he had some cervical spine involvement shown on an MRI, as well as carpal tunnel syndrome.  The progression of the Veteran's neuropathy in his lower extremities led the examiner to believe that the Veteran does have a component of diabetic peripheral neuropathy also playing a role.  The RO service-connected bilateral upper extremity peripheral neuropathy in September 2007.

In December 2008, the Board remanded for a VA examination with an electromyogram and nerve conduction studies, as the extent of the Veteran's peripheral neuropathy was unclear.  The Board noted that at the time of the VA examination in March 2007, the Veteran's ankle reflex was absent, and proprioception and vibratory sense were decreased in the Veteran's lower extremities.  

On VA examination in February 2009, the Veteran complained of tenderness of both feet and of itching frequently.  He stated that it feels like insect bites in his lower legs and feet every day, and that it comes and goes.  There is also numbness, tingling, and burning in his feet, and leg cramps at night.  He complained of numbness in both hands, which comes and goes, and in his arms.  On examination, both patella reflexes were 1+.  Ankle jerks were absent bilaterally.  Vibratory sensation was decreased in the tips of fingers, and in both legs to the knees, but was normal in the arms.  There was no muscle spasm or atrophy present.  The diagnosis was peripheral neuropathy of the lower extremities, more likely than not due to diabetes.  Carpal tunnel syndrome of the upper extremities, unrelated to diabetes mellitus, was also diagnosed.  

In March 2009, the Veteran was referred to neurology by the VA examiner from February 2009, and the neurologist indicated that examination revealed that the Veteran had a moderate decrease of touch and vibratory sensation in the feet and their toes.  There was no loss of strength in the legs or feet, but there was mild to moderate atrophy of the intrinsic foot muscles.  The hands showed no atrophy of the hands intrinsics.  Deep tendon reflexes were normal in the arms and at the knees and left ankle but decreased at the right ankle.  

In April 2009, the Veteran complained of numbness of his feet.  An electromyogram was suggestive of mild chronic right L5 radiculopathy.  It was interpreted as showing no electrodiagnostic evidence of polyneuropathy in the lower extremities.  

In a June 2009 VA examination addendum, the VA examiner from February 2009 considered the April 2009 electromyographic evidence and opined that the Veteran has a small fiber polyneuropathy of his lower extremities due to diabetes, without paralysis.  He stated that electromyograms on the upper extremities in March 2009 revealed bilateral carpal tunnel syndrome, and that an elbow pad was recommended.  There was no evidence of peripheral neuropathy of the upper extremities due to diabetes.  

On evaluation in September 2007, neurology was intact.  

On VA diabetic sensory-motor peripheral neuropathy examination in December 2012, the examiner indicated that the Veteran had diabetic peripheral neuropathy only of his lower extremities.  The Veteran reported that he has numbness of both feet but still has good feeling in them.  Examination revealed mild right and left lower extremity numbness but no paresthesias or dysesthesias.  Ankle plantar flexion and dorsiflexion was 5/5 bilaterally.  Deep tendon reflexes were 1+ at the knees and ankles.  Light touch was normal in the feet and toes bilaterally.  Right and left lower extremity vibration sensation was normal.  There was no muscle atrophy or trophic changes.  The Veteran was reported to have bilateral lower extremity diabetic peripheral neuropathy but his sciatic and femoral nerves were graded as normal bilaterally, instead of having incomplete paralysis.  

In February 2017, the Board remanded for a VA examination because the Veteran contended that his lower extremity peripheral neuropathy had increased in severity.  

On VA examination in March 2017, the examiner indicated that the Veteran had moderate intermittent pain in his right lower extremity but none in his left lower extremity.  He had moderate paresthesias and/or dysesthesias in his right and left lower extremity.  He had no numbness in either lower extremity.  He had normal strength for knee extension and flexion and ankle plantar flexion and dorsiflexion.  Deep tendon reflexes were 2+ at the knees and 0 at the ankles.  Light touch/monofilament testing was normal at the knees/thighs, decreased at the ankles/lower legs, and absent at the right foot/toes and decreased at the left foot/toes.  Position sense was normal in the right and left lower extremities.  Vibratory sensation was absent in the right lower extremity and decreased in the left lower extremity.  The Veteran had no muscle atrophy or trophic changes.  The examiner graded the Veteran as having moderate right sciatic nerve incomplete paralysis, and mild left sciatic nerve incomplete paralysis.  The examiner stated that the Veteran was at a high risk of self-injury since he has decreased sensation in his feet.  The examiner indicated that diagnoses included bilateral median mononeuropathy at the wrist; left ulnar neuropathy at the elbow; right shoulder impingement syndrome, and cervical stenosis.  The Veteran had right and left median nerve mild incomplete paralysis; and mild left ulnar nerve incomplete paralysis.  

Based on the evidence, the Board concludes that from January 24, 2005 to March 28, 2007, no more than a 10 percent rating is warranted for right or left lower extremity peripheral neuropathy.  The preponderance of the evidence shows that moderate incomplete paralysis of either lower extremity was not present.  Only diminished sensation to monofilament testing in the feet was present in July 2005.  Only numbness and absent ankle jerks were present on VA examination in October 2005, and the motor examination was normal.  

Also based on the evidence, the Board concludes that from March 28, 2007, no more than a 20 percent rating is warranted for right or left lower extremity peripheral neuropathy.  The preponderance of the evidence shows that moderately severe incomplete paralysis of either lower extremity was not present.  The March 28, 2007 VA examination showed only numbness and tingling in the feet.  Strength was normal.  There was only a decrease in proprioception in the distal lower extremities, and vibratory sense was only decreased up to the level of the knees.  While ankle jerks were absent, patellar reflexes were 1+.  The March 2009 VA examination was similar, and there was no muscle spasm or atrophy present.  The March 2009 VA neurology consultant found only atrophy only in the foot muscles, and the April 2009 electrogram showed no evidence of polyneuropathy of the lower extremities, but instead, it suggested a chronic right L5 radiculopathy.  

The December 2012 VA examination showed numbness but good feeling in his lower extremities.  Examination revealed mild right and left lower extremity numbness, but no paresthesias.  Ankle strength was normal, as was light touch in the feet and toes and vibratory sensation in the right and left lower extremities.  There was no muscle atrophy or trophic change.  The Veteran's sciatic and femoral nerves were grades as normal bilaterally.  On VA examination in March 2017, the Veteran had moderate paresthesias and dysesthesias, and no numbness, in his lower extremities.  His knee and ankle strengths were normal.  Deep tendon reflexes were normal at the knees and only absent at the ankles.  Light touch/monofilament testing was normal at the knees/thigh, was only decreased at the ankles/lower legs and at the left foot/toes, and was only absent at the right foot/toes.  Position sense was normal.  Vibratory sensation was absent in the right lower extremity and only decreased in the left lower extremity.  The examiner graded the Veteran as having moderate right sciatic nerve incomplete paralysis, and only mild left sciatic nerve incomplete paralysis, instead of the moderately severe sciatic nerve incomplete paralysis which is necessary for a 40 percent rating.  

Next, the Board concludes that compensable ratings are not warranted for any part of the rating period for any right or left upper extremity diabetic peripheral neuropathy which may be present.  The preponderance of the evidence indicates that none has been present during the rating period.  

An August 2004 electromyogram showed bilateral carpal tunnel syndrome and an apparent entrapment neuropathy across the Veteran's right elbow.  A diagnosis of carpal tunnel syndrome was reported on VA examination in October 2005.  While the examiner in March 2007 felt that the Veteran might have diabetic peripheral neuropathy in his upper extremities, that examiner did not indicate how much was present, and was only suspicious of it being present based on there being a progression of the Veteran's neuropathy in his lower extremities.  While the Veteran complained of numbness of his hands on VA examination in February 2009, only diabetic peripheral neuropathy of the lower extremities and carpal tunnel syndrome in the upper extremities was found.  The examiner in June 2009 indicated that electromyograms of the upper extremities in March 2009 revealed bilateral carpal tunnel syndrome, and that there was no evidence of peripheral neuropathy of either upper extremity due to diabetes mellitus.  The VA examiner in December 2012 noted that the Veteran had no upper extremity diabetic neuropathy.  The VA examiner in March 2017 indicated that the diagnoses were bilateral median mononeuropathy at the wrist; left ulnar neuropathy at the elbow; right shoulder impingement syndrome, and cervical stenosis.  The preponderance of the evidence is against finding any compensable right or left upper extremity diabetic peripheral neuropathy at any time during the appeal.  In light of this, (separate) compensable ratings cannot be assigned for the upper extremities.  See 38 C.F.R. § 4.31.  

In October 2008, the representative noted that the March 28, 2007 VA examination findings supported the argument that higher ratings than 10 percent were warranted for right and left lower extremity peripheral neuropathy.  However, 20 percent ratings have now been assigned since the date of that examination.  

In March 2006, the Veteran indicated that he had been mis-diagnosed with carpal tunnel syndrome which was actually peripheral neuropathy of his bilateral upper extremities.  However, he is not competent, as a layperson, to indicate whether he was misdiagnosed.  Medical expertise is required to opine on this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board regrets that additional benefits cannot be granted on appeal and would like to thank the Veteran for his honorable service during the Vietnam Era.  



ORDER

Service connection for bilateral hearing loss disability is denied.

A rating greater than 20 percent for diabetes mellitus with bilateral upper extremity peripheral neuropathy is denied.

A rating greater than 10 percent for right lower extremity peripheral neuropathy from to January 24, 2005 to March 27, 2007, and/or greater than 20 percent from March 28, 2007, is denied.

A rating greater than 10 percent for left lower extremity peripheral neuropathy from to January 24, 2005 to March 27, 2007, and/or greater than 20 percent from March 28, 2007, is denied.




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


